Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 1 of 12 PageID #: 1431



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE


 THE TRUSTEES OF COLUMBIA
 UNIVERSITY IN THE CITY OF NEW YORK                    C.A. No. 19-1681-CFC
 and QIAGEN SCIENCES, LLC,

                      Plaintiffs,
                                                       JURY TRIAL DEMANDED
           v.

 ILLUMINA, INC.,


                      Defendant.



                                             ANSWER

         Defendant Illumina, Inc. (“Illumina” or “Defendant”), by and through its undersigned

counsel, hereby answers the Amended Complaint (D.I. 12) (“First Amended Complaint”) filed by

Plaintiffs The Trustees Of Columbia University In The City Of New York (“Columbia”) and

Qiagen Sciences, LLC (“Qiagen”) (collectively, “Plaintiffs”) by admitting, denying, and alleging

as follows:

                                          THE PARTIES

                 1.     Illumina admits, upon information and belief, that Columbia is an institution

of higher education, located at 535 West 116th Street. New York, New York 10027, and is a non-

profit educational corporation formed by special act of the Legislature of the State of New York.

                 2.     Illumina admits, upon information and belief, that Qiagen is a Delaware

company with its principal place of business at 19300 Germantown Road, Germantown, MD

20874. Illumina is without sufficient knowledge to admit or deny the remaining allegations of this

paragraph, and on that basis denies them.



{01506991;v1 }                                    1
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 2 of 12 PageID #: 1432



                 3.    Illumina admits that it is a Delaware corporation with its principal place of

business at 5200 Illumina Way, San Diego, California 92122.

                                 JURISDICTION AND VENUE

                 4.    Illumina admits that the First Amended Complaint purports to state an

action arising under the Patent Laws of the United States of America, 35 U.S.C. § § 1 et seq., but

denies the viability of such action.

                 5.    Illumina admits that the First Amended Complaint alleges federal question

subject matter jurisdiction over this action, but denies the viability of such action.

                 6.    Illumina admits that this Court has personal jurisdiction over Illumina.

                 7.    Illumina admits that Venue is proper in this judicial district.

                                         BACKGROUND

          The Patents-in-Suit

                 8.    Illumina admits, upon information and belief, that on September 10, 2019,

the United States Patent and Trademark Office issued U.S. Patent No. 10,407,458 (the “’458

Patent”), entitled “Massive Parallel Method for Decoding DNA and RNA,” in the names of

Jingyue Ju, Zengmin Li, John Robert Edwards, and Yasuhiro Itagaki. Except as so admitted,

denied.

                 9.    Illumina admits, upon information and belief, that on September 10, 2019,

the United States Patent and Trademark Office issued U.S. Patent No. 10,407,459 (the “’459

Patent”), entitled “Massive Parallel Method for Decoding DNA and RNA,” in the names of

Jingyue Ju, Zengmin Li, John Robert Edwards, and Yasuhiro Itagaki. Except as so admitted,

denied.




{01506991;v1 }                                    2
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 3 of 12 PageID #: 1433



                 10.   Illumina admits, upon information and belief, that on October 1, 2019, the

United States Patent and Trademark Office issued U.S. Patent No. 10,428,380 (the “’380 Patent”),

entitled “Massive Parallel Method for Decoding DNA and RNA,” in the names of Jingyue Ju,

Zengmin Li, John Robert Edwards, and Yasuhiro Itagaki. Except as so admitted, denied.

                 11.   Illumina admits, upon information and belief, that on October 8, 2019, the

United States Patent and Trademark Office issued U.S. Patent No. 10,435,742 (the “’742 Patent”),

entitled “Massive Parallel Method for Decoding DNA and RNA,” in the names of Jingyue Ju,

Zengmin Li, John Robert Edwards, and Yasuhiro Itagaki. Except as so admitted, denied.

                 12.   Illumina admits, upon information and belief, that on October 29, 2019, the

United States Patent and Trademark Office issued U.S. Patent No. 10,457,984 (the “’984 Patent”)

(collectively with the ’458 Patent, ’459 Patent, ’380 Patent, and ’742 Patent, the “Patents-in-Suit”)

entitled “Massive Parallel Method for Decoding DNA and RNA,” in the names of Jingyue Ju,

Zengmin Li, John Robert Edwards, and Yasuhiro Itagaki. Except as so admitted, denied.

                 13.   Illumina is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 13, and therefore denies those allegations.

                 14.   Illumina is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 14, and therefore denies those allegations.

                 15.   Illumina admits, upon information and belief, that on January 31, 2019, the

applications that issued as the ’458 Patent, the ’380 Patent, and the ’742 Patent published as

US2019/0031704, US2019/0031705, and US2019/0031706, respectively.

                 16.   Illumina admits, upon information and belief, that on March 21, 2019, the

applications that issued as the ’459 Patent and ’984 Patent published as US2019/0085014 and




{01506991;v1 }                                   3
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 4 of 12 PageID #: 1434



US2019/0085015 (collectively with US2019/0031704, US2019/0031705, and US2019/0031706,

the “Published Applications”), respectively.

                 17.   Illumina denies the allegation of paragraph 17.

                 18.   Illumina admits that it has been a party to patent litigation with Columbia

and Qiagen. Illumina further admits that it became aware of the Patents-in-Suit after their issuance,

but denies that it monitors all patents involving DNA sequencing technology. Except as so

admitted, Illumina denies the allegations of paragraph 18.

         Nucleotides and DNA Sequencing

                 19.   Illumina admits, upon information and belief, the allegations of

paragraph 19.

                 20.   Illumina admits, upon information and belief, the allegations of

paragraph 20.

                 21.   Illumina admits, upon information and belief, the allegations of

paragraph 21.

                 22.   Illumina admits, upon information and belief, the allegations of

paragraph 22.

                 23.   Illumina admits, upon information and belief, the allegations of

paragraph 23.

                 24.   Illumina admits, upon information and belief, the allegations of

paragraph 24.

         Columbia University’s Patents-in-Suit

                 25.   Illumina admits that the allegations in Paragraph 25 generally describe

aspects of next generation sequencing (“NGS”). Except as so admitted, denied.



{01506991;v1 }                                   4
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 5 of 12 PageID #: 1435



                 26.    Illumina admits that the allegations in Paragraph 26 generally describe

aspects of sequencing by synthesis (“SBS”). Except as so admitted, denied.

                 27.    Illumina admits that the allegations in Paragraph 27 purport to describe the

teachings of the Patents-in-Suit. Except as so admitted, denied.

                 28.    Illumina admits that the allegations in Paragraph 28 purport to describe the

teachings of the Patents-in-Suit. Except as so admitted, denied.

                 29.    Illumina admits, upon information and belief, that paragraph 29 of the First

Amended Complaint quotes claim 1 of the ’459 Patent.

         Illumina Makes, Uses, and Sells Nucleotide Analogues That Are Alleged To Infringe
         The Patents-in-Suit

                 30.    Illumina admits that it manufactures, uses, imports, and/or sells DNA

sequencing instruments in the United States, including the instruments listed in paragraph 30 of

the First Amended Complaint. Except as so admitted, Illumina denies the allegations in paragraph

30 of the First Amended Complaint.

                 31.    Illumina admits that it (now or in the past) manufactures, uses, imports,

and/or sells reagent kits in the United States, including the kits listed in paragraph 31 of the First

Amended Complaint. Except as so admitted, Illumina denies the allegations in paragraph 31 of

the First Amended Complaint.

                 32.    Illumina admits that it offers DNA services. Except as so admitted, Illumina

denies the allegations in paragraph 32 of the First Amended Complaint.

                 33.    Illumina admits that authors from Illumina and others published an article

in Nature titled “Accurate Whole Human Genome Sequencing using Reversible Terminator

Chemistry” (the “Bentley article”) and that Nature also published “Supplementary Information”

that relates to the Bentley article.

{01506991;v1 }                                    5
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 6 of 12 PageID #: 1436



                 34.   Illumina admits that the Bentley article speaks for itself. Except as so

admitted, denied.

                 35.   Illumina admits that the Bentley article speaks for itself. Except as so

admitted, denied.

                 36.   Illumina admits that Illumina CMOS Chip and One-Channel SBS

Chemistry speaks for itself. Except as so admitted, denied.

                 37.   Illumina admits that Illumina CMOS Chip and One-Channel SBS

Chemistry speaks for itself. Except as so admitted, denied.

                 38.   Denied as stated.     The First Amended Complaint seeks to impose

obligations that go far beyond what the Federal Rules of Civil Procedure and this district’s Local

Rules contemplate or allow, and Illumina denies on that basis. To the extent that Plaintiffs seek to

incorporate each element of the claim chart as an allegation, the allegations do not comply with

Federal Rule of Civil Procedure 8(d) that requires that “each allegation must be simple, concise,

and direct.” For example, some allegations span pages of text. Moreover, the allegations are

vague and ambiguous as Plaintiffs have indicated that the claim chart is “preliminary and

exemplary” and that they have “the right to modify the chart.” Therefore, Illumina denies the

allegations on these bases as well.

                 39.   Paragraph 39 is legal argument and no response is required beyond what is

set forth in response to paragraph 38. On that basis, denied.

                 40.   Illumina denies the allegations in paragraph 40.




{01506991;v1 }                                   6
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 7 of 12 PageID #: 1437



                                            COUNT I

                       Alleged Infringement of U.S. Patent No. 10,407,458

                 41.   Illumina re-asserts and incorporates by reference the answers provided in

paragraphs 1-40 above, in response to the allegations contained in paragraphs 1-40.

                 42.   Illumina denies the allegations in paragraph 42.

                 43.   Illumina denies the allegations in paragraph 43.

                 44.   Illumina denies the allegations in paragraph 44.

                 45.   Illumina denies the allegations in paragraph 45.

                 46.   Illumina admits that it has been a party to patent litigation and inter partes

proceedings with Columbia and Qiagen and it is aware of the asserted patents. Except as so

admitted, Illumina denies the allegations in paragraph 46 of the First Amended Complaint.

                 47.   Illumina denies the allegations in paragraph 47 of the First Amended

Complaint, and specifically denies that Columbia and/or Qiagen are entitled to the relief they seek.

                                            COUNT II

                       Alleged Infringement of U.S. Patent No. 10,407,459

                 48.   Illumina re-asserts and incorporates by reference the answers provided in

paragraphs 1-47 above, in response to the allegations contained in paragraphs 1-47.

                 49.   Illumina denies the allegations in paragraph 49.

                 50.   Illumina denies the allegations in paragraph 50.

                 51.   Illumina denies the allegations in paragraph 51.

                 52.   Illumina denies the allegations in paragraph 52.




{01506991;v1 }                                   7
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 8 of 12 PageID #: 1438



                 53.   Illumina admits that it has been a party to patent litigation and inter partes

proceedings with Columbia and Qiagen and it is aware of the asserted patents. Except as so

admitted, Illumina denies the allegations in paragraph 53 of the First Amended Complaint.

                 54.   Illumina denies the allegations in paragraph 54 of the First Amended

Complaint, and specifically denies that Columbia and/or Qiagen are entitled to the relief they seek.

                                           COUNT III

                       Alleged Infringement of U.S. Patent No. 10,428,380

                 55.   Illumina re-asserts and incorporates by reference the answers provided in

paragraphs 1-54 above, in response to the allegations contained in paragraphs 1-54.

                 56.   Illumina denies the allegations in paragraph 56.

                 57.   Illumina denies the allegations in paragraph 57.

                 58.   Illumina denies the allegations in paragraph 58.

                 59.   Illumina denies the allegations in paragraph 59.

                 60.   Illumina admits that it has been a party to patent litigation and inter partes

proceedings with Columbia and Qiagen and it is aware of the asserted patents. Except as so

admitted, Illumina denies the allegations in paragraph 60 of the First Amended Complaint.

                 61.   Illumina denies the allegations in paragraph 61 of the First Amended

Complaint, and specifically denies that Columbia and/or Qiagen are entitled to the relief they seek.

                                           COUNT IV

                       Alleged Infringement of U.S. Patent No. 10,435,742

                 62.   Illumina re-asserts and incorporates by reference the answers provided in

paragraphs 1-61 above, in response to the allegations contained in paragraphs 1-61.

                 63.   Illumina denies the allegations in paragraph 63.



{01506991;v1 }                                   8
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 9 of 12 PageID #: 1439



                 64.   Illumina denies the allegations in paragraph 64.

                 65.   Illumina denies the allegations in paragraph 65.

                 66.   Illumina denies the allegations in paragraph 66.

                 67.   Illumina admits that it has been a party to patent litigation and inter partes

proceedings with Columbia and Qiagen and it is aware of the asserted patents. Except as so

admitted, Illumina denies the allegations in paragraph 67 of the First Amended Complaint.

                 68.   Illumina denies the allegations in paragraph 68 of the First Amended

Complaint, and specifically denies that Columbia and/or Qiagen are entitled to the relief they seek.

                                            COUNT V

                       Alleged Infringement of U.S. Patent No. 10,457,984

                 69.   Illumina re-asserts and incorporates by reference the answers provided in

paragraphs 1-68 above, in response to the allegations contained in paragraphs 1-68.

                 70.   Illumina denies the allegations in paragraph 70.

                 71.   Illumina denies the allegations in paragraph 71.

                 72.   Illumina denies the allegations in paragraph 72.

                 73.   Illumina denies the allegations in paragraph 73.

                 74.   Illumina admits that it has been a party to patent litigation and inter partes

proceedings with Columbia and Qiagen and it is aware of the asserted patents. Except as so

admitted, Illumina denies the allegations in paragraph 74 of the First Amended Complaint.

                 75.   Illumina denies the allegations in paragraph 75 of the First Amended

Complaint, and specifically denies that Columbia and/or Qiagen are entitled to the relief they seek.




{01506991;v1 }                                   9
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 10 of 12 PageID #: 1440



                           RESPONSE TO PRAYER FOR RELIEF

                 76.   Illumina denies that Columbia or Qiagen is entitled to any relief whatsoever,

including the relief requested in paragraphs A to F of the Prayer for Relief of the First Amended

Complaint, from Illumina or the Court, either as prayed for in the First Amended Complaint or

otherwise.

                                      GENERAL DENIAL

                 77.   Illumina further denies each and every allegation in the First Amended

Complaint that is not specifically admitted, denied or otherwise responded to in this Answer.

                                           DEFENSES

                            First Defense (Failure to State a Claim)

                 78.   The First Amended Complaint fails to state a claim upon which relief can

be granted.

                              Second Defense (Noninfringement)

                 79.   Illumina has not infringed and does not infringe, either directly, indirectly,

contributorily, by inducement, or in any other manner, either literally or under the doctrine of

equivalents, any valid or enforceable claim of the Patents-in-Suit.



                                   Third Defense (Invalidity)

                 80.   One or more of the claims of the Patents-in-Suit are invalid for failure to

comply with one or more of the requisite statutory and decisional requirements and/or conditions

for patentability under Title 35 of the United States Code, including without limitation those set

forth in one or more of 35 U.S.C. §§ 102, 103, and/or 112.




{01506991;v1 }                                  10
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 11 of 12 PageID #: 1441



                                   Fourth Defense (Estoppel)

                 81.   Columbia and Qiagen’s claims are barred in whole or in part by the

doctrines of estoppel, disclaimer, and/or waiver.

                            Fifth Defense (Limitation of Damages)

                 82.   Any potential damages recovery is barred in whole or in part by 35 U.S.C.

§§ 286, 287, and/or 288.

                        Sixth Defense (Claim and/or Issue Preclusion)

                 83.   Columbia and Qiagen’s claims are barred in whole or in part by the

doctrines of claim and/or issue preclusion based on but not limited to at least the following

proceedings: The Trustees of Columbia University in the City of New York v. Illumina, Inc., C.A.

No. 12-376-GMS (D. Del.); IPR2012-00006; IPR2012-00007; IPR2013-00011; The Trustees of

Columbia University in the City of New York v. Illumina, Inc., No. 2014-1547 (Fed. Cir.); The

Trustees of Columbia University in the City of New York v. Illumina, Inc., No. 2014-1548 (Fed.

Cir.); The Trustees of Columbia University in the City of New York v. Illumina, Inc., No. 2014-

1550 (Fed. Cir.); The Trustees of Columbia University in the City of New York v. Illumina, Inc.,

620 Fed. Appx. 916 (Fed. Cir. 2015); The Trustees of Columbia University in the City of New York

v. Illumina, Inc., C.A. No. 17-973-UNA (D. Del.); IPR2018-00291; IPR2018-00318; IPR2018-

00322; IPR2018-00385; IPR2018-00797; The Trustees of Columbia University in the City of New

York v. Illumina, Inc., No. 2019-2302 (Fed. Cir.); The Trustees of Columbia University in the City

of New York v. Illumina, Inc., No. 2019-2303 (Fed. Cir.); The Trustees of Columbia University in

the City of New York v. Illumina, Inc., No. 2019-2304 (Fed. Cir.); and/or The Trustees of Columbia

University in the City of New York v. Illumina, Inc., No. 2019-2305 (Fed. Cir.).




{01506991;v1 }                                  11
Case 1:19-cv-01681-CFC Document 14 Filed 11/12/19 Page 12 of 12 PageID #: 1442



                                         Seventh Defense

                 84.    Illumina reserves the right to plead other defenses that might arise during

this course of litigation.



                                                 Respectfully submitted,

                                                 ASHBY & GEDDES

                                                 /s/ Steven J. Balick

                                                 Steven J. Balick (#2114)
                                                 Andrew C. Mayo (#5207)
 Of Counsel:                                     500 Delaware Avenue, 8th Floor
 Edward R. Reines                                P.O. Box 1150
 Derek C. Walter                                 Wilmington, DE 19899
 WEIL, GOTSHAL & MANGES LLP                      (302) 654-1888
 Silicon Valley Office                           sbalick@ashbygeddes.com
 201 Redwood Shores Parkway                      amayo@ashbygeddes.com
 Redwood Shores, CA 94065
 (650) 802-3000                                  Attorneys for Defendant
 edward.reines@weil.com
 derek.walter@weil.com

 Dated: November 12, 2019




{01506991;v1 }                                  12
